DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Preliminary amendment dated December 20, 2019 cancelling claims 1-124 and adding claims 125-144 is acknowledged.  According, claims 125 – 144 are pending.

Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claims 142 and 143 are objected to because of the following informalities.  Claims 142 and 143 recite “a cell comprising one of more . . .”, which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 136-137 and 140-143 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 136, which is drawn to a polynucleotide, depends from claim 125, which recites “a polypeptide comprising”.  Polynucleotides and polypeptides are distinct and mutually exclusive 

Claims 137, 140 and 141, which depend from claim 136 (and thus also depend from 125), also do not require the polypeptide of claim 125.  As such, they also do not include all the limitations of the claim(s) from which they depend.  

Claims 142 and 143 recite cells having one or more genome modifications, “wherein the one or more modifications are introduced by the polypeptide” according to claim 125 and 132, respectively.  The limitation “modifications are introduced by” is interpreted as a product by process claim.  Therefore, claims 142 and 143 do not require modifications by the polypeptide of claims 125/136 as long as the cells can be made by another method.  The specification indicates that “the nuclease variants contemplated in particular embodiments, can be used to introduce a double-strand break in a target polynucleotide sequence” (page 18, lines 10-12).  Double stranded breaks can be introduced by other sequence-specific genome editors such as CRISPR/Cas9, TALENs or ZFNs.  Therefore claims 142 and 143 do not require the polypeptides of claims 125 or 136 and so do not include all the limitations of the claim(s) from which they depend.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 125 – 141 and 144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 125 recites a polypeptide “that cleaves a target site in the human TGFbR2”, which is a functional limitation.   Thus claim 125 is attempting to define the structure of the polypeptide in terms of its ability to cleave a target site in TGFR2.  The specification indicates that a TGFR2 “target site” is in the coding sequence, splice site or promoter of TGFR2 (page 46, lines 27-29).  The coding sequence for TGFR2 gene is 5804 bp long (Homo sapiens chromosome 3 transforming growth factor beta receptor II (TGFBR2) gene, complete CDS, PRI 10-JUN-2016 [retrieved from internet Dec 27, 2021]) and the promoter is approximately 8000 bp (Takayama et al., Development (2014) 141, 91-100).  The coding sequence and promoter have a substantial degree of variation among all the possible target sites.  The specification also indicates that homing endonucleases (HEs) recognize a 12-45 base pair sequence DNA (page 32, line 25) through their “DNA recognition interface” (page 34, line 3) and that the DNA recognition interface of I-OnuI is made up of amino acids at positions 24-50, 68-82, 180-203 and 223-240, which is a total of 81 residues.  I-OnuI variants could have one or more substitutions at the DNA recognition interface positions (page 36, lines 10-12).  
MPEP §2173.05(g) states that “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is 
As described below there is not a well understood correspondence between the amino acid sequence of an HE and the nucleotide sequence it recognizes.  Considering the large variation among TGFR2 target sites and the large variation in possible I-OnuI variants that could target those sites, it is not clear to one skilled in the art what structure is needed for an I-OnuI variant to be able to cleave a DNA sequence in TGFR2.  For instance, it is not clear how many substitutions are necessary for cleaving a site in TGFR2 and what types of substitutions (conservative vs nonconservative) are appropriate.  Although the specification indicates that conservative substitutions are preferred (page 78, lines 4-5), some preferred embodiments have non-conserved substitutions like V68K (page 5, line 20), which changes a non-polar amino acid to an acidic one (page 78, lines 6-10).  
Due to the large variability among target site sequences and I-OnuI variant polypeptide sequences, combined with a lack of correspondence between the amino acid sequence of an HE and the nucleotide sequence it recognizes, the scope of what I-OnuI variant structures could or could not cleave a target sequence in the TGFR2 is not defined.  Furthermore a person skilled in the art who has engineered an homing endonuclease (HE) to cleave a different gene would not know whether the HE would also cleave TGFR2; thus the metes and bounds of the claimed subject matter are not clear.   

Claims 127-129 recite variants with specific amino acid substitutions or a “fragment thereof”.  The claims specifically recite limitations that the I-OnuI variant “comprises at least 35 amino acid substitutions”.   However, according to the instant specification “fragment” refers to a 

Claims 126-130 recite I-OnuI variants with various characteristics and “or a biologically active fragment thereof”.  According to the specification “biologically active” requires 5-100% of the activity of the “naturally occurring polypeptide activity” where “biological activity” is “binding affinity and/or cleavage activity for a target sequence” (page 75, lines 8-10).  The “naturally occurring polypeptide activity” of I-OnuI is to bind and cleave the target sequence TTTCCACTTATTCAACCTTTTA, (Stoddard, WO 2011/156430, FIG. 6A), which is not a sequence in TGFR2 (Instant application, FIG. 1).  As described above the “target sequence” of an I-OnuI variant is variable depending on the I-OnuI variant itself and what substitutions exist in the DNA interface domain.  It is not clear if the I-OnuI variants that are engineered to cleave a target site in TGFR2 would also need to retain binding and/or cleaving activity to the naturally occurring target sequence since “biologically active” is defined in relationship to wild type I-OnuI (page 75, line 8).
MPEP §2173.05(b).II states that “A claim may be rendered indefinite by reference to an object that is variable.”  In the instant case, the activity of the I-OnuI variant depends on both the target sequence, which is highly variable, and substitutions in the DNA interface domain, which are variable and need to be experimentally determined as described below.  Thus, what constitutes a “biologically active” fragment is unclear.  

Claim 127 recites a polypeptide “comprises at least 35, or preferably at least 40 or more” amino acid substitutions.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 127 recites the broad recitation at least 35 

Claim 130 recites an HE variant “comprising an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 6 or 7, or a biologically active fragment thereof”.   It is not clear how a fragment with a minimum of 5 amino acids could also contain at least 90% identity to SEQ ID NO: 6 or 7, which are each 303 amino acids long.  

Claim 131 recites “The polypeptide of claim 1”.  Claim 1 is a cancelled claim.  Claim 131 is rejected as being incomplete because it depends directly from a canceled base claim.  See MPEP 608.01(n)(V).  This claim has not been further treated because it is incomplete.

Claim 135 recites “biologically active fragment thereof”.  It is not clear whether “biologically active fragment thereof” is referring to the polypeptide of claim 125, the peptide linker, the self-cleaving 2A peptide or the Trex2 3’-5’ exonuclease.  

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 125-130, 132-141 and 144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species’ means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial 
Claim 125 refers to two genera: an I-OnuI HE variant and a target site in the TGFR2 gene.  Regarding the genus of I-OnuI HE variants, the specification teaches that a “variant” has been designed and/or modified from a parental or naturally occurring nuclease, to bind and cleave a double-stranded DNA target sequence” (page 33, lines 7-8) and “may be obtained by making one or more amino acid alterations, e.g., mutating, substituting, adding, or deleting one or more amino acids, in a naturally occurring HE or HE variant” (page 33, lines 17-19).  Thus the genus of I-OnuI HE variants contains a large variety of I-OnuI nucleases that could vary at any amino acid position as long as they are still capable of binding and cleaving a target site.  The specification also teaches that variants could contain “one or more” substitutions in the DNA interface domain which is made up of amino acids at positions 24-50, 68-82, 180-203 and 223-240 (total of 81 residues)  in “SEQ ID NOs: 1-5” (page 36, lines 10-12), which are I-OnuI polypeptides with small (1-5 amino acids) deletions at the N or C-terminus (page 36, lines 15-21).  Although claim 125 is not so limited to substitutions just in the DNA interface domain, an analysis of the number of I-OnuI variants with substitutions in one or more residues in the DNA interface recognition domain is an indication of the breadth and variability of the genus of all I-OnuI variants.  Considering that each of 81 amino acids could be unmodified or changed to 19 other amino acids, the number of species in the genus of I-OnuI HE variants just in the DNA interface domains is over 1600 polypeptides, not considering the optional small N-terminal and C-terminal deletions.  
Although guidance in the specification gives preferred embodiments of where amino acid substitutions should be made and indicates the type of substitution, taken as a whole, guidance in the specification suggests that any amino acid position could be modified in an I-OnuI variant.  First, the specification does not indicate any amino acids that should not be modified.  Second, although the specification indicates that conservative substitutions are preferred, as indicated above, several 
However, the specification only describes two specific examples of I-OnuI HE variants that can cleave a target site in TGFR2, which are defined by SEQ ID NOs: 6 and 7 (page 125, line24 to page 126, line 20).  Additionally, SEQ ID NO: 7 is a derivative of SEQ ID NO:6 and differs from SEQ ID NO: 6 by only two amino acids (page 126, line 16-17).  SEQ ID NO: 6 contains 41 substitutions compared to wild type I-OnuI, several of which are outside of the DNA interface residues (FIG. 5).  There is no indication in the specification whether these 41 substitutions are indicative of other I-OnuI variants other than SEQ ID NO: 7.  The specification is also silent on whether all 41 substitutions are necessary, or if fewer substitutions would also provide binding and/or cleaving activity in the TGFR2 gene.  Thus the Applicants have described a very small percentage of species in the claimed genus of I-OnuI variants, and the two species that are described are closely related to each other and not representative of the genus as a whole.  
Regarding the genus of target sites in the TGFR2 gene, the specification teaches a target site is “a regulatory region of a gene including, but not limited to promoters, enhancers, repressor elements, and the like” or in “a coding region of a gene or a splice site” (page 46, lines 27-29).  The specification also indicates that HEs recognize a 12-45 base pair sequence DNA (page 32, line 25).  According to CDS (Homo sapiens chromosome 3 transforming growth factor beta receptor II (TGFBR2) gene, complete cds, PRI 10-JUN-2016 [retrieved from internet Dec 27, 2021]), the coding sequence for TGFR2 gene is 5804 bp long.  According to Takayama, the TGFR2 gene promoter is approximately 8000 bp (Takayama et al., Development (2014) 141, 91-100).  Taken together, the genus of I-OnuI recognition target sites in the TGFR2 gene (promoter and coding sequence) R2.  There is no indication in the specification or the prior art that there is any sequence pattern or homology across the TGFR2 sequence; so it is not predictable if one stretch of 12-45 bases would be more or less amenable to cleavage by an I-OnuI HE variant than any other stretch of 12-45 bases.  
It is also necessary to consider “the known or disclosed correlation between structure and function” of the I-OnuI variants.  Unlike other gene editor systems like TALENs and CRISPR/Cas, there is not a structure-function relationship between the HE polypeptide amino acid sequence and its target sequence.  Stoddard (WO 2011/156430) teaches that to make an I-OnuI variant to target a specific site, one skilled in the art must select a target site in a gene that has at least 40% homology to the wildtype or existing I-OnuI variant target site, mutating the coding sequence for I-OnuI, expressing the variants, and then screening the variants for binding activity to the target site (page 8).  Since it is necessary to proceed through an extensive screening step to find an I-OnuI variant for each target site, it is apparent that there isn’t a correlation between I-OnuI variant structure and target site binding function.  It is not evident from the prior art that one skilled in the art can choose a nucleic acid sequence and determine the I-OnuI structure that would target that nucleic acid without screening through thousands of I-OnuI variants.
Considering the large variation in the genera of I-OnuI HE variants and target sites in the TGFR2 gene, Applicants’ description of only two closely related I-OnuI HE variants that target a single site in TGFR2, and the lack of correlation between I-OnuI polypeptide structure and its function of targeting a specific target sequence, it is reasonable to conclude that Applicants did not possess the invention as claimed at the time of filing.

Claim 126 fails to further limit the genera of either the I-OnuI variants or target sequences and thus is not adequately described for the reasons outlined above.

Claims 127-129 recite I-OnuI variants with a minimum of 35 amino acid substitutions, thus the further limits the size of the genus of I-OnuI variants.  However, claims 127-129 also recite “or a biologically active fragment thereof”.  As described above it is unclear how a fragment with only 5 amino acids could have 35 amino acid substitutions.  However, for the purposes of examination, the polypeptides of claims 127-129 are interpreted as having at least 35 amino acids.  Because the specification also indicates that a variant could have additional amino acids than wild type I-OnuI (page 33, lines 17-19), the size of the I-OnuI variant is theoretically limitless.  Thus the size of the genus of I-OnuI variants as claimed in 127-129 is still very large.  
The specification does not indicate the minimum size of a fragment needed to retain activity.  SEQ ID NOs: 6 and 7 have 41 and 42 substitutions (Fig 5).  However, claims 127-129 only require a minimum of 35 amino acid substitutions, but list 51 possible substitutions.  The specification does not give any guidance on which sub-combination of the 51 substitutions are required for cleavage and which are dispensable.  Although the specification indicates that residues in the DNA interface domain are preferred, almost half of the substitutions in SEQ ID NO: 6 and eight of the residues recited in the claims are outside the DNA interface domains.  Given the lack of correspondence between an HE polypeptide’s amino acid sequence and its DNA target sequence as described above, and that the genus of target sites is not further limited in claims 127-129, it is not predictable which 35 substitutions are necessary for cleavage of  TGFR2 target sites.

Claim 130 recites an I-OnuI variant that has 90% identity to SEQ ID NOs: 6 or 7, or a biologically active fragment thereof.  The specification does not indicate which residues in SEQ ID NOs: 6 or 7 are dispensable for binding or cleaving a target sequence in TGFR2.  For reasons described above regarding the correlation between HE polypeptide sequence and DNA recognition sequence, and because the genus of TGFR2 target sites is not further limited, it is not predictable R2 target sites.

Claims 132-141 and 144 do not further limit the genera of I-OnuI variants or TGFR2 target sites and therefore are not sufficiently described for the reasons outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 142 and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau (US 2016/0184362 A1, published June 30, 2016, priority to November 22, 2013) in view of Yang (Yang et al., International Immunopharmacology 17 (2013) 198–204) and AAA61164.1 (TGF-beta type II receptor [Homo sapiens], GenBank: AAA61164.1,  PRI 14-JAN-1995 [retrieved from internet Dec 28, 2021]).

	Claims 142 and 143 recite cells having one or more genome modifications, “wherein	the one or more modifications are introduced by the polypeptide” according to claim 125 and 132, respectively.  The limitation “modifications are introduced by” is interpreted as a product by process claim.  Therefore claims 142 and 143 do not require modifications by the polypeptide of claims 125/136.  Rather this product-by-process will be examined according to the structure of the cellular genome that is produced by the variant.  The specification indicates that “the nuclease variants contemplated in particular embodiments, can be used to introduce a double-strand break in a target polynucleotide sequence, which may be repaired by non-homologous end joining (NHEJ) in the absence of a polynucleotide template, e.g., a donor repair template, or by homology directed repair (HDR), i.e., homologous recombination, in the presence of a donor repair template” (page 18, lines 10-15).  Repair by NHEJ results in indels around the cleavage site (page 111, lines 21-22), while repairs by HR can result in the introduction of exogenous DNA (page 25, lines 18-20).   Thus any cell that has an indel, larger deletion or exogenous DNA introduced into the TGFR2 gene, specifically at SEQ ID NO: 11 would be encompassed by claims 142 and 143.  
	Claims 142 and 143 specifically recite modification in SEQ ID NO: 11.  According the specification, SEQ ID NO: 11 is within the coding sequence for the serine/threonine kinase domain of TGFR2 (FIG. 1).  The instant specification also indicates that previous clinical trials had focused on inhibiting the kinase activity of TGFR2 (page 3, line 20).
Duchateau teaches developing genetically engineered T cells for immunotherapy in order to “redirect their immune activity towards malignant or infected cells (Abstract).  Duchateau teaches that T-cells have “immune checkpoints” that consist of a group of molecules expressed by T cells that “effectively serve as ‘brakes' to down-modulate or inhibit an immune response” ([0154]).  Duchateau teaches that among the proteins involved in perceiving and responding to these R2, “which directly inhibits immune cells” ([0154]).  Duchateau also teaches that TGFR2 is in the pathway of cytokine signaling by TGF(Table 3).  
Duchateau teaches methods to allow the “precise modification of the genome of T-cells relevant for immunotherapy by inactivating or replacing genes involved in MHC recognition and/or immune check point proteins” using the site-specific gene editing system CRISPR/Cas ([0014]-[0015]).  Duchateau teaches T cells with an inactivated T cell receptor and an inactive immunosuppressing receptor CD52 ([0148], [[0245], FIGs 5-6) and indicates that a preferred embodiment would include the inactivation of TGFR2 ([0155]).  
Duchateau teaches that gene inactivation in cells can be done with “other types of rare-cutting endonucleases, such as TAL-nucleases, Zing Finger nucleases or homing endonucleases, with respect to any types of cells that can be infected by viral vectors” ([0108]).  Duchateau teaches that gene editing systems can cause double stranded breaks which can be repaired via non-homologous end joining (NHEJ), which often results in “small insertions or deletions and can be used for the creation of specific gene knockouts.   Said modification may be a substitution, deletion, or addition of at least one nucleotide.” ([0118]).
Duchateau does not teach cells specifically with a genome modification that comprises a modification in SEQ ID NO: 11, which is in the kinase domain of TGFR2 (instant specification, FIG 1).
Yang teaches Natural killer (NK) cells “can directly attack transformed or virally infected cells without prior stimulation” and that the immunosupressive effect and active immune suppression in the tumor environment are important considerations to overcome in immunotherapy (Section 1, para 1).  Yang also teaches “Transforming growth factor- (TGF-), a cytokine produced by tumors and almost all immunologic cell types, is a potent tumor suppressor that has a negative impact on surrounding host immune cells in the tumor microenvironment” (Section 1, para 2).  Yang teaches human immune NK-92 cells containing a dominant negative R2 are insensitive to TGF and therefore are able to “resist the suppressive effect of TGF” (Abstract, Section 3.2).  Yang teaches that the dominant negative TGFR2 construct consists of approximately the N-terminal half of the protein, consisting of the signal peptide, extracellular domain, transmembrane and a small portion of the intracellular domain (Supp Fig 1A).  Yang teaches that to create the dominant negative construct, which is based off of NBCI Accession number AAA61164.1, the first 591 bp (coding for amino acids 1-197) were amplified via PCR (Section 2.2).  Finally, Yang teaches assays to monitor TGFsignaling via TGFR2 (Sections 2.6 and 3.1).
Yang does not teach that the intracellular domain that is missing from the dominant negative construct includes the kinase domain or SEQ ID NO: 11.
However, AAA61164.1 teaches that the catalytic domain of the serine/threonine kinase Transforming Growth Factor beta Type II Receptor is amino acids 248 – 542.
It would have been obvious to one skilled in the art at the time the invention was filed to try to make cells that have a modified TGFR2 gene with an indel in the kinase domain so that if a partial TGFR2 protein were expressed, the truncated protein would act as a dominant negative, as in Yang.  Both Duchateau and Yang teach modifying immune cells to make them more effective at treating cancer cells (Abstracts).  They also both teach disrupting TGF signaling by interfering with TGFR2 function can block TGF inhibitory effects on the immune cells, thereby making them more effective at targeting cancer cells.  Specifically, Yang teaches that interfering with TGFR2 function by expressing a dominant negative form makes the cells insensitive to TGF and its immunosuppressive effect (Section 3.2), while Duchateau teaches inactivating the TGFR2 gene using gene editing to inhibit immune checkpoints ([0154] - [0155]).  One would have been motivated to choose the kinase domain as a site of gene disruption because Yang teaches using a dominant negative receptor lacking most of the intracellular kinase domain (Supp Fig 1A).  
R2 gene with an indel in the kinase domain would create a truncated protein with an incomplete kinase domain, thereby recreating the dominant negative construct taught by Yang.  One would have been motivated to target a site in the intracellular kinase domain because if only one copy of the TGFR2 gene were edited (i.e. the cells were heterozygous), the edited gene would likely produce a dominant negative TGFR2 protein and the cells would be insensitive to TGFsignaling.  It would have been obvious to a skilled artisan having knowledge of the nucleic acid sequence for TGFR2 to specifically try targeting SEQ ID NO: 11 because there are a finite number of target sites in the intracellular kinase domain.  Testing the target sites would have simply amounted to designing a straightforward gene editor system like CRISPR/Cas9 targeted to the finite number of target sites in the kinase domain and testing them for TGF signaling as described by Yang (Section 2.6).  One would have reasonable expectation of success since Yang teaches that expression of a truncated version of TGFR2 inhibits TGF signaling.

Conclusion
No claims allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636